THIRD DIVISION
                             ELLINGTON, P. J.,
                         ANDREWS and RICKMAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   February 27, 2018




In the Court of Appeals of Georgia
 A17A1713. YA VAN v. SIV CHENG KONG AS RI-065
      ADMINISTRATRIX OF THE ESTATE OF CHHENG SIV
      VOIGT et al.

      RICKMAN, Judge.

      Appellant Ya Van was stabbed repeatedly in the neck by Chhay Hour, her

daughter’s estranged husband, who then also stabbed and killed Van’s daughter, his

estranged wife. Van’s other daughter, Siv Cheng Kong, as administratrix of the

murder victim’s estate and guardian of her children, sued Van, alleging that Van was

negligent when she opened the door and allowed Hour into her home. Van filed a

motion for summary judgment, which the trial court denied. Because we conclude

that this case represents an obvious example of a property owner who could not

foresee the violent criminal actions of a third-party, we reverse.
      Summary judgment is proper when there is no genuine issue of material
      fact and the movant is entitled to judgment as a matter of law. We
      review a grant or denial of summary judgment de novo and construe the
      evidence in the light most favorable to the nonmovant.


(Citation and punctuation omitted.) Simmons v. Prince, 343 Ga. App. 175 (806 SE2d

627) (2017).

      So construed, the evidence shows that in August 2014, the murder victim and

her five children were staying with Van in Van’s house so that Van could help care

for the children. Hour was the father of one of the victim’s children. On the afternoon

in question, Hour knocked on Van’s door, and Van answered. Van informed Hour

that his daughter was at school, but he nevertheless requested to speak to the victim.

Van allowed Hour to enter the house for that purpose. Shortly thereafter, Hour slit

Van’s throat and repeatedly stabbed her in the neck and then fatally stabbed the

victim.

      Kong, acting as administratrix of the victim’s estate and as guardian of her

children, then filed the instant lawsuit against Van, alleging that Van was negligent

in failing to keep her home safe “from known dangers and dangerous conditions on

the property.” Van filed a motion for summary judgment, arguing in part that the

stabbings were unforeseeable and that she breached no duty to the victim by opening

                                          2
the door for Hour. The trial court denied Van’s motion after concluding that material

questions of fact remain as to whether “Van’s failure to recognize the danger . . .

Hour posed was willful or wonton.” We granted Van’s application for interlocutory

appeal to review the trial court’s order.

      As the trial court held, and the uncontroverted evidence shows, the victim was

a licensee in Van’s home at the time of the crime, rendering Van liable only for

“willful or wanton injury.” See OCGA § 51-3-2 (a), (b); Trulove v. Jones, 271 Ga.

App. 681 (1) (610 SE2d 649) (2005) (defining “wanton conduct” as “that which is so

reckless or so charged with indifference to the consequences as to be the equivalent

in spirit to actual intent to do harm or inflict injury”) (citation and punctuation

omitted). That designation, however, is largely irrelevant when it comes to Van’s

liability for the criminal acts of third-parties, because “it is usually wilful or wanton

not to exercise ordinary care to prevent injuring a person who is actually known to

be, or may reasonably be expected to be, within the range of a dangerous act being

done.” (Citation and punctuation omitted.) Rigdon v. Kappa Alpha Fraternity, 256

Ga. App. 499, 501 (1) (568 SE2d 790) (2002).

      To that end, a property owner, even if negligent, is generally insulated from

liability when an injury is caused by an intervening illegal act. See Aldridge v.

                                            3
Tillman, 237 Ga. App. 600, 603 (2) (516 SE2d 303) (1999) (“[A]n intervening

criminal act of a third party, without which the injury would not have occurred, will

be treated as the proximate cause of the injury thus breaking the causal connection

between the defendants’ negligence and the injury.”) (citation and punctuation

omitted). Nevertheless, a property owner who has reason to anticipate criminal acts

“has the duty to exercise ordinary care to guard against injury caused by dangerous

characters.” (Citation and punctuation omitted.) Id. “This duty extend[s] only to those

criminal acts that [are] foreseeable.” (Citation omitted.) McDaniel v. Lawless, 257 Ga.

App. 187, 189 (570 SE2d 631) (2002); see Aldridge, 237 Ga. App. at 603 (1) (“[A]

danger must be known and foreseen by the property owner before a duty to protect

exists.”).

       It follows that Van had a duty to exercise ordinary care to guard the victim

against the injury caused by Hour only if she had reason to anticipate his criminal

acts. See McDaniel, 257 Ga. App. 188-189; Aldridge, 237 Ga. App. at 603 (1). To

establish foreseeability, any prior event relied upon “must be substantially similar, but

not identical” to the act that resulted in the victim’s injury, or in this case, death.

(Citation and punctuation omitted.) McDaniel, 257 Ga. App. at 189. Specifically, it

must “demonstrate [Van’s] knowledge that [Hour’s] dangerous propensities subjected

                                           4
[the victim] to unreasonable risk of criminal attack so that [Van] had reasonable

grounds to apprehend that the present criminal act was foreseeable.” (Citation and

punctuation omitted.) Id.

      The record in this case is devoid of any evidence from which to conclude that

Van had reason to anticipate Hour’s violent conduct. There is no evidence that Hour

had a criminal record, or that he had previously committed a crime of any kind. There

is no evidence that Hour had violent propensities, or that Van knew of Hour

committing prior acts of violence against the victim or any other person.1 There is no

evidence that Hour previously misused a knife, or mishandled a weapon of any kind.

Finally, there is no evidence that any crime had previously been committed at Van’s

residence. Indeed, appellee Kong and the victim’s children who were deposed and on

behalf of whom the suit was filed2 each admitted that there was no reason for Van to

anticipate that Hour would have a knife or commit any act of physical violence on the

day of the crime.



      1
        One of the victim’s daughter’s allegedly saw Hour push the victim on one
occasion, but the record is undisputed that Van was not made aware of this prior
incident.
      2
          Two of the victim’s five children were deposed; the remaining three were too
young.

                                           5
      The sole evidence upon which Kong relies in support of her negligence claim

is that in the years before the killing, Hour and the victim had engaged in verbal

arguments regarding the custody of their daughter; Hour had on one prior occasion

called the police to Van’s house after learning that the victim had taken their daughter

to Cambodia, but left without incident; and Hour called the victim a Cambodian word

meaning “whore” and told Van that he would get “revenge” in their custody battle,

which Van deposed that she understood to mean that he would take their dispute to

court. This evidence is legally insufficient to create a jury question on the issue of

whether Van knew or had reason to believe that Hour was capable of or

contemplating deadly violence. See McDaniel, 257 Ga. App. at 189 (affirming the

trial court’s ruling that property owner’s knowledge that her neighbor “could be mean

when he was drinking” and had “struck his wife, knocking her teeth out” was

insufficient to put the property owner on notice that he was prone to deadly violence

with a handgun); Aldridge, 237 Ga. App. 604-605 (2), (3) (affirming grant of

summary judgment to property owner who could not foresee that her husband posed

a physical threat to the victim, who he stabbed, because “there was no similarity

between [her husband’s] prior threats, which were never acted upon, and the present



                                           6
incident of aggravated assault with a deadly weapon”); see also Rigdon, 256 Ga. App.

at 502-503 (1).

      This is not a close case. The trial court clearly erred in denying Van’s motion

for summary judgment.

      Judgment reversed. Ellington, P. J., and Andrews, J., concur.




                                         7